EXHIBIT 12 HONEYWELL INTERNATIONAL INC. STATEMENT RE: COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in millions) 2014 2013 2012 2011 2010 Determination of Earnings: Income before taxes $ 5,818 $ 5,412 $ 3,875 $ 2,282 $ 2,722 Add (Deduct): Amortization of capitalized interest 19 20 20 20 21 Fixed charges 364 371 404 432 451 Equity income, net of distributions (36 ) (36 ) (45 ) (51 ) (28 ) Total earnings, as defined $ 6,165 $ 5,767 $ 4,254 $ 2,683 $ 3,166 Fixed Charges: Rents(1) $ 46 $ 44 $ 53 $ 56 $ 65 Interest and other financial charges 318 327 351 376 386 364 371 404 432 451 Capitalized interest 21 19 18 13 16 Total fixed charges $ 385 $ 390 $ 422 $ 445 $ 467 Ratio of Earnings to Fixed Charges 16.01 14.79 10.08 6.03 6.78 (1) Denotes the equivalent of an appropriate portion of rentals representative of the interest factor on all rentals other than for capitalized leases. 91
